FRIEDMAN, Senior Circuit Judge,
dissenting in part.
I agree with and join the court’s opinion, except for its denial of costs. In my view the appellees, as the prevailing parties, are entitled to recover their costs.
It has long been my understanding that costs are awarded routinely to the prevailing party. Rule 39(a) of the Federal Rules of Appellate Procedure provides:
Rule 39. Costs.
(a) Against Whom Assessed. The following rules apply unless the law provides or the court orders otherwise:
(1) if an appeal is dismissed, costs are taxed against the appellant, unless the parties agree otherwise;
(2) if a judgment is affirmed, costs are taxed against the appellant;
(3) if a judgment is reversed, costs are taxed against the appellee;
(4) if a judgment is affirmed in part, reversed in part, modified, or vacated, costs are taxed only as the court orders.
“Prevailing parties are normally entitled to costs.” Am. Auto. Mfrs. Ass’n v. Comm’r, 31 F.3d 18, 28 (1st Cir.1994). Since we affirm the judgment, Rule 39(a)(2) provides that “costs are taxed against the appellant[s].”
This is a minor matter that ordinarily would not warrant a dissent. I write on the issue, however, because of what appears to me to be an increasing practice by the court routinely to deny costs to the prevailing party. Since the court does not explain the reason for such action, one can *1383only guess. Perhaps the court denies costs when it views the case as a close one, or because the losing party’s position seemed sufficiently sympathetic that subjecting that party not only to defeat but also to paying the other party’s costs appears inappropriate.
Whatever the reason, the routine denial of costs seems inconsistent with Rule 39. It also appears inconsistent with the reason for awarding costs — to reimburse a party for the expenses it incurred in litigation in which it prevails. Costs are awarded without regard to the merits of the losing party’s arguments or to its financial situation.